DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract and specification of the disclosure in the preliminary amendment filed 4/17/19 are acknowledged and accepted.
     The amendments to Claims 1-22 in the preliminary amendment filed 4/17/19 are acknowledged and accepted.
     The substitute specification filed 4/17/19 has been entered because it conforms to 37 CFR 1.125(b) and (c).

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 11/2/18.  These drawings are acceptable.  The Examiner notes that these drawings are currently located in the international publication WO 2017/191121 A1, which was filed 11/2/2018 as part of the papers filed for the instant application.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘The invention relates to a’ should read ‘A’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 6-9, 13-14, 16-21 are objected to because of the following informalities:  
Claim 6 recites the limitation "the sample volume" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the pixels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the microlenses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the same or different focal lengths" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the centers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the microlenses" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the localization" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 16, use of ‘and/or’ (See line 2) creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claim 17 recites the limitation "the optical axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

With respect to Claim 18, use of ‘and/or’ (See line 4) creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claim 19 recites the limitation "the optical axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the optical axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 21, use of ‘and/or’ (See line 2) creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.  
Appropriate correction is required.

Allowable Subject Matter
     Claims 1-5, 10-12, 15, 22 are allowed.
     Claims 6-9, 13-14, 16-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2017/0261731 A1 to Shimada et al.
U.S. Patent No. 10877254 to Knebel et al.
U.S. Patent Application Publication US 2017/0205615 A1 to Vaziri et al.
U.S. Patent Application Publication US 2008/0180792 A1 to Georgiev.
U.S. Patent Application Publication US 2014/0263963 A1 to Broxton et al.
     This application is in condition for allowance except for the following formal matters: 
See Section 8 above regarding informalities with the specification.
See Section 10 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/26/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872